Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  159103 & (12)(13)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 159103
                                                                     COA: 347523
                                                                     Wayne CC: 17-007369-FC
  MARC CURTIS MINTER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and to waive
  transcript requirement are GRANTED. The application for leave to appeal the February
  6, 2019 order of the Court of Appeals is considered, and it is DENIED, because, while
  the assistance of a forensic pathologist may be a required component of the defense in
  this case, see People v Kennedy, 502 Mich 206 (2018), Ake v Oklahoma, 470 US 68
  (1985), the unavailability of the properly noticed forensic pathologist, Dr. Karl Williams,
  is only speculative at this point. The motion to stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2019
         t0226
                                                                                Clerk